Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Gibson appeals the district court’s order granting judgment to Defendants in this action alleging employment discrimination based on disability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *633Gibson v. Hampton Rds. Shipping Ass’n, No. 2:09-ev-00300-RBS-FBS (E.D.Va. May 12, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.